     Case 1:20-cr-00482-VEC Document 43 Filed 03/01/21 Page 1 of 2




                                              February 26, 2021

BY ECF                                                 USDC SDNY
Honorable Valerie E. Caproni                           DOCUMENT
United States District Judge                           ELECTRONICALLY FILED
                                                       DOC #:
Southern District of New York
                                                       DATE FILED: 03/01
40 Foley Square
New York, NY 10007

      Re:    United States v. Mack Duodu,
             20 Cr. 482 (VEC)
                                                  MEMO ENDORSED
Dear Judge Caproni:

      I write with the consent of Pretrial Services to request that the Court
modify Mr. Duodu’s bail conditions to allow him to work as a Lyft driver.

      Mr. Duodu is compliant with the conditions of release and has been
compliant since his March 18, 2020 release. The Court has several times
modified Mr. Duodu’s bail conditions to permit him to work: on September 18,
2020 the Court gave him permission to do construction and renovation-type
work to exteriors and unoccupied interiors, and on December 10, 2020 the
Court moved him from home incarceration to a curfew to facilitate his work,
provide him more flexibility, and allow him to pursue additional work
opportunities. Unfortunately, there has been little construction work
recently given the time of year, and Mr. Duodu is falling behind on his rent.

       Mr. Duodu therefore seeks to resume employment as a Lyft driver, a
job he performed prior to his arrest in this matter. In order to work as a Lyft
driver, Mr. Duodu needs a smartphone for navigation and to accept jobs and
receive payment. But he will not have access to passenger personal or
financial information.

       Pretrial services consents to this application and confirms that it can
install monitoring software on Mr. Duodu’s smartphone if he is permitted
one. The government objects, citing its concern that Mr. Duodu could use the
internet to commit financial crimes if he is permitted internet access. But
the government’s concern is both hypothetical—there is no allegation the Mr.
Duodu personally defrauded anyone over the internet and no allegation that
he previously engaged in any misconduct as a Lyft driver—and also fully
addressed by Pretrial monitoring of Mr. Duodu’s internet usage.
              Case 1:20-cr-00482-VEC Document 43 Filed 03/01/21 Page 2 of 2




               Accordingly, I ask the Court to modify Mr. Duodu’s bail conditions to
        (1) permit him to work as a Lyft driver and (2) permit him to possess and use
        an internet-connected smartphone, which is necessary for work as a Lyft
        driver, on the condition of monitoring by Pretrial Services.

                                                           Respectfully submitted,
                                                            /s/ Clay H. Kaminsky
                                                           Clay H. Kaminsky
                                                           Assistant Federal Defender
                                                           (212) 417-8749 / (646) 842-2622

        cc:     AUSA Jonathan Rebold
                USPSO Ashley Cosme (by email)


0U'XRGX VEDLOFRQGLWLRQVDUHKHUHE\PRGLILHGDVIROORZV
        0U'XRGXLVSHUPLWWHGWRZRUNDVD/\IWGULYHU
        0U'XRGXLVSHUPLWWHGWRSRVVHVVDQGXVHDQLQWHUQHWFRQQHFWHGVPDUWSKRQHRQWKHFRQGLWLRQ
      WKDWSUHWULDOVHUYLFHVILUVWLQVWDOOVPRQLWRULQJVRIWZDUH
SO ORDERED.



                         'DWHM
                         'DWHMarch 1
HON. VALERIE CAPRONI
UNITED STATES DISTRICT JUDGE




                                                   2
